U.E. Texas One-Barrington Ltd v. US Intec, et al.














IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00343-CV

     U.E. TEXAS ONE-BARRINGTON, LTD.,
                                                                              Appellant
     v.

     U.S. INTEC, INC. 
     AND UNIFIED BUILDING SCIENCES, INC.,
                                                                              Appellees
 

From the 162nd District Court
Dallas County, Texas
Trial Court # 01-04450
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant has filed a motion to dismiss this appeal under Rule of Appellate Procedure
42.1(a)(1).  See Tex. R. App. P. 42.1(a)(1).  Appellees do not oppose the motion. 
Accordingly, the appeal is dismissed.
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed March 3, 2004
[CV06]

0;                                               BILL VANCE                     
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings
          and Justice Vance 
Rehearing denied
Opinion delivered and filed May 30, 1991
Do not publish